Citation Nr: 0210398	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  98-16 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for postoperative residuals of a total 
proctocolectomy with permanent ileostomy due to typical 
familial polyposis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel
INTRODUCTION

The appellant served on active duty from September 1994 to 
June 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  When this matter was previously 
before the Board in May 2000, it was remanded for additional 
development.  

In March 2000, the appellant gave sworn testimony before the 
undersigned Board member at a hearing at the RO.  A 
transcript is of record.  The matter is now before the Board 
for final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained to the extent 
possible.  

2.  The service-connected postoperative residuals of a total 
proctocolectomy with permanent ileostomy due to typical 
familial polyposis are productive of no more than moderate 
impairment; adhesions as a consequence of the inservice 
surgery are not shown.  


CONCLUSION OF LAW

The criteria for an increased rating for postoperative 
residuals of a total proctocolectomy with permanent ileostomy 
due to typical familial polyposis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7329 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
and 3.326) (regulations implementing the VCAA).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not the subject of a final decision by VA as of 
that date.  38 U.S.C.A. § 5107 note (Effective Date and 
Applicability Provisions) (West Supp. 2002); see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Bernklau v. Principi, No. 
00-7122 (Fed. Cir. May 20, 2002).  

The appellant claims entitlement to a higher initial 
evaluation following the adjudication of his formal claim for 
service connection.  No particular application form is 
required for this.  Thus, there is no issue as to provision 
of a form or instructions for applying for the benefit.  38 
U.S.C.A. § 5102; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(b)(2)).  

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The RO sent the appellant a statement 
of the case in September 1998 and a supplemental statement of 
the case the following month.  Following the Board's May 2000 
remand, the RO sent the appellant another supplemental 
statement of the case in October 2001.  These documents, 
which were also furnished to the appellant's representative, 
listed the evidence considered, the legal criteria relevant 
to the issue in this case, and the analysis of the facts as 
applied to those criteria, thereby informing the appellant of 
the information and evidence necessary to substantiate his 
claim.  The remand provided similar information.  The Board 
concludes that VA has informed the appellant of the type of 
information and evidence necessary to substantiate his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159(c), 
(d)).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)(1-3)).  

In accordance with the remand, the RO obtained relevant VA 
treatment reports.  In addition, on June 13, 2000, the RO 
also wrote to the appellant and requested that he furnish the 
medical evidence specified in the letter.  Releases were 
provided so that any private medical information could be 
obtained.  No response was received from the appellant.  
Neither the appellant nor his representative has identified 
any additional evidence that, if obtained, would alter the 
outcome of this case, and the Board is aware of none.  Even 
under the VCAA, the duty to assist remains a two-way street.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a 
claimant wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Id.  

The June 13, 2000, letter also informed the appellant that he 
would be scheduled for a VA examination as requested in the 
remand and that he would be notified in the near future of 
the exact date, time, and location of the his scheduled 
examination.  He was advised that it was very important that 
he make his appointment because failure to do so might result 
in denial of his appeal.  This letter was sent to the 
appellant at his latest address of record in Hattieville, 
Arkansas.  (This was the address the appellant had set forth 
on his formal claim for VA benefits (VA Form 21-526) 
submitted in July 1998.)  It was not returned by the Postal 
Service as undeliverable.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  
The appellant was afforded the opportunity on two occasions 
to report for the VA examination scheduled in accordance with 
his claim for a higher initial rating.  The record shows that 
the VA Medical Center (VAMC) scheduled the first examination 
for June 27, 2000, and that the appellant failed to report 
for the examination.  The VAMC re-scheduled the examination 
for July 11, 2000, and the appellant again failed to report.  
The VAMC scheduling official stated that the notification 
letters sent to the appellant were not returned by the Postal 
Service.  The record also shows that the address for the 
appellant set forth on the request for examination that the 
RO sent to the VAMC was the appellant's latest address of 
record in Hattieville.  

The appellant's representative contends that the remand 
directives were ignored and argues that "more strenuous 
attempts" to locate the appellant, or consultation with a 
supervisor, should have been made before the scheduling 
official canceled the examination request.  The 
representative requests that the appellant be afforded 
another opportunity for a VA examination by forwarding an 
examination notification to his latest address of record in 
Pine Bluff, Arkansas.  

The Board declines to adopt the representative's request.  
The appellant was afforded at least two opportunities to 
report for the VA examination scheduled in conjunction with 
his claim for increase.  He was also afforded an opportunity 
to submit additional evidence or to provide releases that 
would allow VA to obtain relevant medical evidence.  No 
response was forthcoming.  As noted above, the notification 
letters sent to the appellant at his Hattieville address were 
not returned as undeliverable by the Postal Service.  The 
earliest indication in the record of a possible change of 
address from the address in Hattieville is in September 2000.  
During the relevant timeframe, it appears that the 
Hattieville address was the appellant's latest address of 
record.  "Notice" means written notice sent to a claimant 
at his or her latest address of record.  38 C.F.R. § 3.1(q) 
(2001).  

The Board concludes that the presumption of regularity that 
attends the administrative functions of the Government is 
applicable in this case.  It is therefore presumed that the 
RO properly mailed and that the Postal Service properly 
delivered the notification letters dated in June and July 
2000.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), 
appeal dismissed, 53 F.3d 347 (Fed. Cir. 1995) (the law 
presumes the regularity of the administrative process "in 
the absence of clear evidence to the contrary"); see 
McCullough v. Principi, 15 Vet. App. 272, 275 (2001) (per 
curiam order) (appellant's assertion that she did not recall 
receiving notice from originating agency that she had 180 
days to request waiver of recovery of overpayment of death 
pension was not "clear evidence to the contrary" to rebut 
presumption that notice was properly mailed to her); YT v. 
Brown, 9 Vet. App. 195, 199 (1996) (the appellant's statement 
that she did not receive the November 1990 Statement of the 
Case is not the "clear evidence to the contrary" that is 
required to rebut the presumption of regularity that the 
notice was sent); Mason v. Brown, 8 Vet. App. 44, 55 (1995) 
("appellant's statement of nonreceipt, standing alone, is 
not the type of 'clear evidence to the contrary' which is 
sufficient to rebut the presumption"); see also Clemmons v. 
West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) ("Government 
officials are presumed to carry out their duties in good 
faith and proof to the contrary must be almost irrefragable 
to overcome that presumption").  

The Board declines to order another VA examination in these 
circumstances and thus impose an additional burden on VA 
medical and adjudicative personnel.  The only possible 
benefit flowing to the appellant in remanding this case to 
the RO for its consideration of the requirements of the VCAA 
in the first instance would be to provide the appellant with 
the VA examination for which he has failed to report on two 
occasions.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  

To the extent that adjudicating this appeal without referral 
to the RO for initial consideration under the VCAA is 
prejudicial to the appellant, it is a harm that he has 
visited upon himself by failing to report for his scheduled 
examination.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  In any case, the requirements of 
the VCAA have essentially been met by the RO.  Additionally, 
the Board's consideration of the VCAA regulations in the 
first instance is not prejudicial to the appellant because 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided by the VCAA.  

The Board notes that the appellant was also advised in the 
May 2000 remand that his failure to report for any scheduled 
examination could result in an adverse decision.  The Board 
finds that the appellant failed to report without good cause 
for an examination scheduled in conjunction with his original 
claim after notice thereof.  Accordingly, the claim must be 
rated based on the evidence of record.  38 C.F.R. § 3.655(a), 
(b) (2001).  

The record shows that the appellant's original claim for 
service connection for postoperative residuals of a total 
proctocolectomy with permanent ileostomy due to typical 
familial polyposis was received in July 1998 and was granted 
by a rating decision dated in later the same month.  A 
20 percent evaluation was assigned under Diagnostic Code 
7329, effective from separation.  The appellant disagreed 
with the evaluation assigned, and this appeal ensued.  

The appellant's claim for a higher evaluation for his colon 
disorder is an original claim that was placed in appellate 
status by his disagreement with the initial rating award.  In 
these circumstances, the rule in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance"), is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings may be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

The record shows that in October 1997, the appellant was 
referred to a service general surgery clinic after being seen 
in internal medicine for anemia and rectal bleeding.  A 
flexible sigmoidoscopy was performed, which showed a 
countless number of polyps in the rectum and sigmoid region.  
A subsequent colonoscopy visualized hundreds of polyps 
throughout the colon from the anal canal all the way to the 
cecum.  A biopsy of a few of the polyps revealed adenomatous 
polyps with atypia.  The diagnosis was familial polyposis 
with more than 200 polyps.  In November 1997, he underwent a 
total proctocolectomy and permanent ileostomy.  It was 
reported that he did remarkably well and his ileostomy was 
functioning from the second postoperative day with no 
problem.  He was discharged from the hospital about a week 
following surgery to be followed in the surgery clinic within 
a week.  

Thereafter, it was reported that the appellant was having 
some trouble with the ileostomy, which he needed to attend to 
often enough.  It prevented him from participating in any 
contact physical exercise or sports, but when seen in March 
1998, no particular complaints were present.  The ileostomy 
was functioning well.  Although the stools were not as runny 
as they used to be, they were rather soft.  Laboratory 
findings were normal.  No other consultations were made.  The 
condition was felt to be permanent, and it was stated that 
the appellant would have to live with his ileostomy and 
manage it.  He was felt to be unfit for full duty.  

The findings in service following the surgery, as well as the 
evidence following service, do not support a higher rating 
than that currently in place because more than moderate 
symptoms as a consequence of the resection of the large 
intestine are not shown.  38 C.F.R. § 4.114 Diagnostic Code 
7329.  Although the appellant had slight tenderness after 
being hit in the abdomen in July 1998, no bleeding or 
swelling was noted, and the stool looked normal.  No distress 
was noted, although he had complained that the area of the 
ileostomy was a little sore and itched a little more than 
usual.  Although he subsequently complained of abdominal 
pain, abdominal X-rays by VA in November 1998 were negative.  

When seen at the VA outpatient clinic in September 1999, it 
was noted that the appellant had undergone a colectomy for 
polyposis and that he had had a colostomy.  However, it was 
reported that all was functioning well.  His laboratory 
findings were within normal limits.  He was taking no 
medication.  Subsequent treatment reports pertain to 
unrelated complaints.  

The available evidence of record thus documents resection 
residuals that are not significantly disabling.  There is no 
evidence whatsoever of severe symptoms objectively confirmed.  
Although the appellant testified that his ileostomy precluded 
manual labor and that he had abdominal pain if he attempted 
to lift things or moved incorrectly, he also testified that 
he went to the doctor for his symptoms perhaps once or twice 
a year and that he had not had any major problems with his 
service-connected condition recently.  Although he was seen 
in the emergency room for complaints of pain about a year 
before the hearing, he was not hospitalized because he 
complaints were attributed to gas and the pain eventually 
resolved.  The appellant also testified that he had had an 
appointment to see the doctor at the beginning of March 2000 
but was unable to make it.  This suggests that his symptoms, 
if any, were not especially disabling.  He stated that the 
only thing he was not allowed to eat was corn.  He said that 
the ileostomy would not plug as long as he did not eat corn.  
He reported that while he occasionally had leakage problems, 
he had no problems that were out of the ordinary when he 
slept.  

Although the appellant testified that he had been unable to 
regain the weight he had before the surgery, he also said 
that he did not feel any more weak or tired than usual.  
Although the appellant stated that the surgery had changed 
his life and that he was unable to participate in rigorous 
activities such as bull riding that he had enjoyed prior to 
the surgery, there is no showing that his actual 
symptomatology since the surgery has more nearly approximated 
the severe impairment necessary for a 40 percent rating under 
Diagnostic Code 7329.  Indeed, the appellant testified that 
his condition was about the same as when he was seen in the 
outpatient clinic in September 1999, when his condition was 
essentially unremarkable.  

Although the appellant contends that he finds it hard to work 
due to his service-connected condition and claims that he 
cannot do any heavy lifting or sit for long periods of time, 
his actual documented symptomatology does not appear to equal 
or more nearly reflect severe impairment.  The functional 
impairment that the appellant manifests is, in the Board's 
view, contemplated in the evaluation currently assigned.  See 
38 C.F.R. § 4.10 (2001).  

The Board has also considered whether a rating for adhesions 
is warranted.  Ratings for adhesions will be considered when 
there is a history of operative or other traumatic or 
infectious (intraabdominal) process, and at least two of the 
following: disturbance of motility, actual partial 
obstruction, reflex disturbances, presence of pain.  
38 C.F.R. § 4.114, Diagnostic Code 7301, Note.  However, 
there is no evidence of adhesions as a consequence of the 
surgery performed in service.  To the extent that any 
obstruction is experienced, it is readily avoidable by 
avoiding eating corn.  To the extent that he experiences any 
"pulling pain" with movements of the body, his pain is not 
shown to be any more than mild and thus not to warrant a 
compensable rating under Diagnostic Code 7301, even if 
adhesions had been objectively documented.  The Board 
concludes that there is no basis for finding that adhesions 
constitute the predominant residual disability resulting from 
resection of the large intestine.  An evaluation in 
accordance with the provisions of Diagnostic Code 7301 is 
therefore not warranted.  See Note following Diagnostic Code 
7329.  

Ratings under diagnostic codes 7301 and 7329 may not be 
combined with each other.  A single evaluation must be 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.  The 
Board finds that even if the presence of adhesions were 
conceded, the appellant's overall disability picture is not 
shown to reflect more than moderate impairment.  It follows 
that the claim for an increased rating for the service-
connected colon disorder must be denied.  The evidence is not 
so evenly balanced as to raise doubt concerning any material 
issue.  38 U.S.C.A. § 5107(b).  


ORDER

An increased evaluation for postoperative residuals of a 
total proctocolectomy with permanent ileostomy due to typical 
familial polyposis is denied.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

